Memorandum

Per Curiam.

The landlord’s proofs do not show the violation of a substantial obligation of the tenancies within the meaning of paragraph (3) of subdivision (a) of section 6 of the Bent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13918) so as to authorize summary proceedings for removal of the tenants; and such removal would seem inconsistent with the legislative intent manifested in section 261 of the Multiple Dwelling Law. (See, also,'Multiple Dwelling Law, § 260, ás ámd. by-L. 1946, ch. 180.)
The final orders should be reversed, with $30 costs as of one appeal, and final ordérs directed for the tenants, with costs.
McLaughlin, Eder and Heoht, JJ., concur.
Orders reversed, etc.